DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because of implied language. “According to an exemplary embodiment of this disclosure” should be removed. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
“The sign 44 includes text 44…” should be corrected to --The sign 42 includes 
text 44…-- to stay consistent with the rest of the Specification.  
“For example, if the size of the sign 44 is known, a ratio between the size of the sign 44 and a size of the entrance…” should be corrected to -- For example, if the size of the sign 42 is known, a ratio between the size of the sign 42 and a size of the entrance…-- to stay consistent with the rest of the Specification.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (US 2022/0172623, hereinafter Hidaka) in view of Reed et al. (US 9477894, hereinafter Reed; already of record on the IDS).

The Examiner notes that for ease of review, all citations of Reed for the Action will be 
listed as paragraph numbers starting from the Description unless stated otherwise. For example, Paragraph 1 is “FIG. 1 depicts a block diagram…,” Paragraph 6 is “Embodiments of the present disclosure are described herein…,” etc.

	Regarding claim 1, Hidaka discloses:
An automated parking system for a vehicle (Abstract) comprising:
…
a controller configured to review the obtained images of objects proximate the vehicle to classify a location of the vehicle (Paragraphs [0121]-[126], i.e. determining a parking position based on a size defined, i.e. classified, by designated markers sensed by a vehicle camera), 
…
determine a height of overhead objects associated with the classified location (Paragraphs [0121]-[126], i.e. Hidaka discloses a location classified by size from the designed markers. Reed teaches the determine… step below) and 
initiate an automated parking function of the vehicle corresponding to the determined height of the overhead objects (Paragraphs [0023]-[0024], and [0071]-[0072], i.e. parking the vehicle when it is determined that the size, and more specially the height, of the vehicle allows for said vehicle to be parked in the parking area).
Hidaka does not disclose:
…
a camera configured to obtain images of objects proximate the vehicle; and
…
determine a height of overhead objects associated with the … location and 
…
However in the same field of endeavor, Reed teaches an overhead clearance system for a vehicle (Abstract) and more specially:
…
a camera configured to obtain images of objects proximate the vehicle (Paragraph 17); and
…
determine a height of overhead objects associated with the … location (Paragraphs 7-8, i.e. Reed teaches the determine… limitation. Hidaka discloses the classified location above) and 
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hidaka to incorporate the teachings of …a camera configured to obtain images of objects proximate the vehicle; and…determine a height of overhead objects associated with the … location and…, as taught by Reed. Doing so would allow a vehicle to ensure that a vehicle can safely pass under a clearance, as recognized by Reed (Paragraphs 2-3).

Regarding claim 10, the claim(s) recites analogous limitations to claim(s) 1 above, and is therefore rejected on the same premise.
Regarding claim 10, The combination of Hidaka and Reed further teaches:
…
a processor configured to receive images from a camera mounted within a vehicle (Reed: Paragraphs 8 and 17),
…
The motivation to combine the references is the same as stated for claim 1 above.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hidaka and Reed, as applied to claims 1 and 10 above, in view of Rosas-Maxemin et al. (US 2020/0211071, hereinafter Rosas-Maxemin).

Regarding claim 2, the combination of Hidaka and Reed teaches the system of claim 1.
The combination of Hidaka and Reed does not teach: wherein the controller includes a neural network to classify the location of the vehicle based on the obtained images of objects proximate the vehicle.
	However in the same field of endeavor, Rosas-Maxemin teaches image-based parking recognition and navigation systems and methods (Abstract) and more specifically: wherein the controller includes a neural network to classify the location of the vehicle based on the obtained images of objects proximate the vehicle (Paragraphs [0007] and [0050]-[0052], i.e. using vehicle cameras to classify objects and then using a neural network to identify listing locations for parking).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hidaka to incorporate the teachings of wherein the controller includes a neural network to classify the location of the vehicle based on the obtained images of objects proximate the vehicle, as taught by Rosas-Maxemin. Doing so would allow for the reduction of time, fuel, and emissions typically required to look for vehicle parking, as recognized by Rosas-Maxemin (Paragraphs [0003]-[0007]).

Regarding claim 11, the combination of Hidaka and Reed teaches the system of claim 10.
The combination of Hidaka and Reed does not teach: including a neural network to classify the location of the vehicle based on a comparison of stored images corresponding to a known parking area and the obtained images.
	However in the same field of endeavor, Rosas-Maxemin: including a neural network to classify the location of the vehicle based on a comparison of stored images corresponding to a known parking area and the obtained images (Paragraphs [0007], [0035], [0050]-[0052], and [0080], i.e. using vehicle cameras to classify objects and then using a neural network to identify listing locations for parking based on images stored on the cloud from multiple cameras).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hidaka to incorporate the teachings of including a neural network to classify the location of the vehicle based on a comparison of stored images corresponding to a known parking area and the obtained images, as taught by Rosas-Maxemin. Doing so would allow for the reduction of time, fuel, and emissions typically required to look for vehicle parking, as recognized by Rosas-Maxemin (Paragraphs [0003]-[0007]).

Claims 3, 5, 12, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hidaka, Reed, and Rosas-Maxemin, as applied to claims 2 and 11 above, in view of Vallespi-Gonzalez et al. (US 2019/0079526, hereinafter Vallespi-Gonzalez).

The Examiner notes that for ease of review, all citations of Reed for the Action will be 
listed as paragraph numbers starting from the Description unless stated otherwise. For example, Paragraph 1 is “FIG. 1 depicts a block diagram…,” Paragraph 6 is “Embodiments of the present disclosure are described herein…,” etc.

Regarding claim 3, the combination of Hidaka, Reed, and Rosas-Maxemin teaches the 
system of claim 2. The combination of Hidaka, Reed, and Rosas-Maxemin does not teach: wherein the camera obtains images of structures proximate the vehicle and the controller detects a height of overhead objects based on the type of structure detected in the images of structures.
	However in the same field of endeavor, Vallespi-Gonzalez teaches operation of an autonomous vehicle including the determination of one or more characteristics of a detected object through use of machine learned classifiers (Paragraph [0002]) and more specifically: wherein the camera obtains images of structures proximate the vehicle and the controller detects a height of overhead objects based on the type of structure detected in the images of structures (Paragraphs [0021], [0030], [0064], and [0097], i.e. estimating physical dimensions, e.g. height, of classified objects, e.g. a bridge or an overhead power lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hidaka to incorporate the teachings of wherein the camera obtains images of structures proximate the vehicle and the controller detects a height of overhead objects based on the type of structure detected in the images of structures, as taught by Vallespi-Gonzalez. Doing so would allow for an autonomous vehicle that is able to more effectively and safely navigate a variety of different environments, as recognized by Vallespi-Gonzalez (Paragraphs [0003]-[0004]).

	Regarding claim 5, the combination of Hidaka, Reed, Rosas-Maxemin, and Vallespi-Gonzalez teaches the system of claim 3. The combination further teaches: wherein the image of structures utilized for classifying the location of the vehicle comprises an image of a covered parking area and the overhead object is a ceiling portion of the covered parking area (Vallespi-Gonzalez: Paragraphs [0021], [0030], [0064], and [0097], i.e. estimating physical dimensions, e.g. height, of classified objects, e.g. a building; Reed: Paragraph 8, i.e. an external overhead obstacle, e.g. a low level parking garage. Vallespi-Gonzalez teaches the classifying based on images of structures while Reed teaches that such structures could be a low level parking garage).
	The motivation to combine the references is the same as stated for claims 1 and 3 above.
	Regarding claim 12, the combination of Hidaka, Reed, and Rosas-Maxemin teaches the controller of claim 11. The combination of Hidaka, Reed, and Rosas-Maxemin does not teach: wherein the neural network is configured to classify the height of overhead objects based on the type of structure proximate to the parking area.
	However in the same field of endeavor, Vallespi-Gonzalez teaches: wherein the neural network is configured to classify the height of overhead objects based on the type of structure proximate to the parking area (Paragraphs [0021], [0030]-[0034], [0037]-[0040], [0064], and [0097], i.e. determining physical dimensions, e.g. height, based on the object classified, e.g. a bridge or an overhead power lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hidaka to incorporate the teachings of wherein the neural network is configured to classify the height of overhead objects based on the type of structure proximate to the parking area, as taught by Vallespi-Gonzalez. Doing so would allow for an autonomous vehicle that is able to more effectively and safely navigate a variety of different environments, as recognized by Vallespi-Gonzalez (Paragraphs [0003]-[0004]).

Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 10 above, and is therefore rejected on the same premise.
Regarding claim 15, The combination of Hidaka, Reed, and Rosas-Maxemin does not teach:
…
determining a height of overhead objects based on the obtained images with a neural network; and
…
However in the same field of endeavor, Vallespi-Gonzalez teaches: …determining a height of overhead objects based on the obtained images with a neural network (Paragraphs [0021], [0030]-[0034], [0037]-[0040], [0064], and [0097], i.e. determining physical dimensions, e.g. height, based on the object classified, e.g. a bridge or an overhead power lines); and….
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hidaka to incorporate the teachings of …determining a height of overhead objects based on the obtained images with a neural network; and…, as taught by Vallespi-Gonzalez. Doing so would allow for an autonomous vehicle that is able to more effectively and safely navigate a variety of different environments, as recognized by Vallespi-Gonzalez (Paragraphs [0003]-[0004]).

	Regarding claim 16, the combination of Hidaka, Reed, Rosas-Maxemin, and Vallespi-Gonzalez teaches the method of claim 15. The combination further teaches: wherein the neural network to classifies a location of the vehicle based on infrastructure within the images obtained proximate the vehicle (Rosas-Maxemin: Paragraphs [0007], [0035], [0050]-[0052], and [0080], i.e. using vehicle cameras to classify objects and then using a neural network to identify listing locations for parking based on images of curbs, road, etc. stored on the cloud from multiple cameras).
	The motivation to combine the references is the same as for claims 1 and 2 above.

Regarding claim 19, the combination of Hidaka, Reed, Rosas-Maxemin, and Vallespi-Gonzalez teaches the method of claim 16. The combination further teaches: including determining the height of the overhead objects from an image of an entrance to the parking area (Reed: Paragraphs 7-8, i.e. an external overhead obstacle, e.g. a low level parking garage).

Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 5 above, and is therefore rejected on the same premise.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hidaka, Reed, Rosas-Maxemin, and Vallespi-Gonzalez as applied to claims 3 and 16 above, in view of Sonnabend et al. et al. (US 2014/0132767, hereinafter Sonnabend).

Regarding claim 4, the combination of Hidaka, Reed, Rosas-Maxemin, and Vallespi-Gonzalez teaches the system of claim 3. The combination of Hidaka, Reed, Rosas-Maxemin, and Vallespi-Gonzalez does not teach: wherein the image of structures utilized for determining the height of the overhead objects comprises at least one of a sign and/or text.
However in the same field of endeavor, Sonnabend teaches an integrated parking information system (Abstract). Sonnabend does not explicitly teach: wherein the image of structures utilized for determining the height of the overhead objects comprises at least one of a sign and/or text. However, Sonnabend suggests: wherein the image of structures utilized for determining the height of the overhead objects comprises at least one of a sign and/or text (Fig. 5; Paragraphs [0021], [0035] and [0114], i.e. determining datum about parking at a location based on the OCRed text of a raw image. One having ordinary skill in the art at the effective filing date of the invention would reasonably determine this information could include a listed entrance height limit of a parking garage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hidaka to incorporate the teachings of wherein the image of structures utilized for determining the height of the overhead objects comprises at least one of a sign and/or text, as suggested by Sonnabend. Doing so would allow for a system to recognize and categorize thousands of items of parking information, as recognized by Sonnabend (Paragraphs [0114]).

Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 4 above, and is therefore rejected on the same premise.

Claims 6-9, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hidaka, Reed, Rosas-Maxemin, and Vallespi-Gonzalez as applied to claims 3, 12, and 15 above, in view of Publicover et al. et al. (US 2020/0242924, hereinafter Publicover).

Regarding claim 6, the combination of Hidaka, Reed, Rosas-Maxemin, and Vallespi-
Gonzalez teaches the system of claim 3. The combination of Hidaka, Reed, Rosas-Maxemin, and Vallespi-Gonzalez does not teach: wherein the controller initiates the automated parking function based in part on a configuration of the vehicle. 
However in the same field of endeavor, Publicover teaches a traffic and parking management system (Abstract) and more specifically: wherein the controller initiates the automated parking function based in part on a configuration of the vehicle (Paragraphs [0093], [0124], and [0165], i.e. not allowing a self-driving vehicle to park in a garage that is too short to fit the vehicle’s trailer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hidaka to incorporate the teachings of wherein the controller initiates the automated parking function based in part on a configuration of the vehicle, as taught by Publicover. Doing so would prevent improper parking in areas that have height limitations, as recognized by Publicover (Paragraph [0124]).

Regarding claim 7, the combination of Hidaka, Reed, Rosas-Maxemin, Vallespi-Gonzalez, and Publicover teaches the method of claim 6. The combination further teaches: wherein the configuration of the vehicle includes a trailer (Publicover: Paragraphs [0093], [0124], and [0165], i.e. not allowing a self-driving vehicle to park in a garage that is too short to fit the vehicle’s trailer).
The motivation to combine the references is the same as for claims 1, 3, and 6 above.

Regarding claim 8, the combination of Hidaka, Reed, Rosas-Maxemin, Vallespi-Gonzalez, and Publicover teaches the method of claim 3. The combination further teaches: wherein the controller initiates a scanning process for a desired parking spot based on a type of parking area, wherein the controller operates to determine the type of parking area based on the images of structures (Publicover: Fig. 14; Paragraphs [0058], [0093], [0124], and [0165], i.e. not type of parking area is vacant or not vacant).
The motivation to combine the references is the same as for claims 1, 3, and 6 above.

Regarding claim 9, the combination of Hidaka, Reed, Rosas-Maxemin, Vallespi-Gonzalez, and Publicover teaches the method of claim 8. Hidaka further discloses: wherein the automated parking function includes defining a vacant spot for the vehicle to include two adjacent and vertically aligned vacant parking spots (Fig. 13D; Paragraph [0039]-[0040], i.e. a larger vehicle parking in two adjacent and vertically aligned vacant smaller vehicle parking spots).

Regarding claims 13, the claim(s) recites analogous limitations to claim(s) 6 above, and is therefore rejected on the same premise.

Regarding claims 14, the claim(s) recites analogous limitations to claim(s) 9 above, and is therefore rejected on the same premise.

Regarding claims 17, the claim(s) recites analogous limitations to claim(s) 6 and 15 above, and is therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Shipley et al. (US 2020/0132473) discloses systems, methods, and computer-readable media for determining vehicle location in parking structures (Abstract).
Kim et al. (US 2016/0280097) discloses a parking assistance apparatus for a vehicle (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661